Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 06/04/2021 is a CON of 17/086,407 filed on 11/01/2020 (PAT 11064207), in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to CHINA 202010276253.7 filed on 04/09/2020. The certified copy of priority has been filed on 06/17/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 11/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 13, 17 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,064,207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,064,207 B2
Instant Application:-17/339,714
1. A data processing method, comprising: selecting an original frame from original video data, the original frame including data of a preset number of bytes; performing data compression to the original frame to obtain a compressed frame; and transmitting the compressed frame to a transmission medium, wherein, the data compression includes performing an encoding spectrum-adjustment to an under-compression-frame, the under-compression-frame includes the original frame and any data state before the original frame becomes the compressed frame during the data compression, and the encoding spectrum-adjustment keeps all frequency components of the under-compression-frame and includes using an encoding convolution kernel to convolve the under-compression-frame, so as to smoothly reduce an amplitude of an intermediate-frequency region of the under-compression-frame in a frequency domain within a predetermined error range around a second amplitude adjustment gain.
1. A data processing method, comprising: selecting an original frame from original data, the original frame including data of a preset number of bytes; performing data compression to the original frame to obtain a compressed frame; and transmitting the compressed frame to a transmission medium, wherein, the data compression includes performing an encoding spectrum-adjustment to an under-compression-frame using a first transfer function, the under-compression-frame being the original frame or data at any data state before the original frame becomes the compressed frame during the data compression, and the transfer function keeps all frequency components of the under-compression-frame.


As demonstrated, the claim of US patent US 11,064,207 B2 anticipate the features of the claim of instant application 17/339,714.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	
Examiner’s Note

Claims 1-6 refer to "A data processing method”, Claims 7-12 refer to "A data processing system”, Claims 13-16 refer to "A data processing method”, and Claims 17-20 refer to " A data processing system”. Claims 7-20 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of claims 1-6, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Claims 6, and 12 has claim limitation starting with “firstly”. All the steps cannot be “Firstly” simultaneously. Please amend the claims accordingly.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (US 20030039396 A1), hereinafter Irvine, in view of Wein et al. (US 20090180531 A1), hereinafter Wein, further in view of Kim et al., (US 20200126186 A1), hereinafter Kim, further in view of Westwater (US 10,298,942 B1).

	Regarding claim 1, Irvine discloses a data processing method, comprising ([0005]): selecting an original frame from original data, the original frame including data of a preset number of bytes ([0012]); performing data compression to the original frame to obtain a compressed frame ([0012], compression); and transmitting the compressed frame to a transmission medium, wherein, the data compression includes performing an encoding spectrum-adjustment to an under-compression-frame using a first transfer function ([0015], frequency weighting of coefficient values), the under-compression-frame being the original frame or data at any data state before the original frame becomes the compressed frame during the data compression, and the transfer function keeps all frequency components of the under-compression-frame ([0017], prediction, which has original and the state information).  
	Irvine discloses all the elements of claim 1 but Irvine does not appear to explicitly disclose in the cited section keeps all frequency components.
	However, Wein from the same or similar endeavor teaches keeps all frequency components ([0030], [0035], modifying amplitude of spectral components independently, [0074], [0002], can be applied for any data transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irvine to incorporate the teachings of Wein to reduce the byte size of the files (Wein, [0004]). Similar reasoning of modification can be applied/extended to the other related claims.
	Irvine in view of Wein discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section encoding spectrum-adjustment to an under-compression-frame.
	However, Kim from the same or similar endeavor teaches encoding spectrum-adjustment to an under-compression-frame ([0119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irvine in view of Wein to incorporate the teachings of Kim to improve efficiency of coding (Kim, [0063]). Similar reasoning of modification can be applied/extended to the other related claims.
	Irvine in view of Wein further in view of Kim discloses all the elements of claim 1 but Jahid does not appear to explicitly disclose in the cited section data compression includes spectrum-adjustment.
	However, Westwater from the same or similar endeavor teaches data compression includes spectrum-adjustment (Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irvine in view of Wein further in view of Kim to incorporate the teachings of Westwater to minimize distortion (Westwater, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Irvine in view of Wein further in view of Kim further in view of Westwater discloses the data processing method according to claim 1, wherein the first transfer function is configured to: smoothly attenuate the under-compression-frame in an amplitude of a high- frequency region with a first amplitude adjustment gain, keeping an attenuation error within a predetermined range; and smoothly attenuate the under-compression-frame in an intermediate- frequency region with a second amplitude adjustment gain, keeping an attenuation error within a predetermined range (Irvine, [0012]-[0017], Wein, [0030]-[0035], Kim, [0119], it is obvious to the ordinary skill in the art and a design choice, current published application, [0007], reducing data information).  

	Regarding claim 3, Irvine in view of Wein further in view of Kim further in view of Westwater discloses the data processing method according to claim 2, wherein the first amplitude adjustment gain is less than the second amplitude adjustment gain (Irvine, [0012]-[0017], [0048], texture analysis, Wein, [0030]-[0035], [0077]-[0083], Kim, [0119], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Irvine in view of Wein further in view of Kim further in view of Westwater discloses the data processing method according to claim 2, wherein the first transfer function is further configured to smoothly attenuate an amplitude of a low-frequency 53Attorney Docket No. YUJHG-0001 US11 region of the under-compression-frame with a third amplitude adjustment gain, keeping an attenuation error within a predetermined range, wherein the third amplitude adjustment gain is greater than the second amplitude adjustment gain (Irvine, [0012]-[0017], [0048], texture analysis, Wein, [0030]-[0035], [0077]-[0083], Kim, [0119], Westwater, Fig. 6, Column 4, line 44-59, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Irvine in view of Wein further in view of Kim further in view of Westwater discloses the data processing method according to claim 1, wherein an amplitude adjustment gain of the under-compression-frame at any frequency in the frequency domain resulted from the encoding spectrum-adjustment is greater than zero (Irvine, [0012]-[0017], [0048], texture analysis, Wein, [0030]-[0035], [0077]-[0083], Kim, [0119], Westwater, Fig. 6, Column 4, line 44-59, it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Irvine in view of Wein further in view of Kim further in view of Westwater discloses the data processing method according to claim 1, wherein the performing of the data compression on the original frame includes at least one of the following ways: firstly performing the encoding spectrum-adjustment on the original frame, and then performing a prediction and finding a residual with the original frame after the encoding spectrum-adjustment; firstly performing the prediction with the original frame to obtain a predicted original frame, and then performing the encoding spectrum-adjustment with the original frame and the predicted original frame and finding the residual; or firstly performing the prediction and finding the residual with the original frame, and then performing the encoding spectrum-adjustment with the residual (Irvine, [0012]-[0017], [0048], texture analysis, Wein, [0030]-[0035], Kim, [0119], it is obvious to the ordinary skill in the art).

Regarding claim 7-20, See Examiner’s Note. Regarding claim 20, convolution operation would help detecting or reconstructing the edge or boundary information, e.g., Kim et al., US 20150237360 A1, [0049]. Please note prior arts, Nguyen et al., US20150003518 A1, [0043], Mrak et al., US 20160269725 A1, [0099], Ong et al., US 20070257988 A1, Fig. 6.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad J Rahman/Primary Examiner, Art Unit 2487